Citation Nr: 1035560	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-29 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
as vertigo, to include Meniere's disease and as due to an 
undiagnosed illness.

2.  Entitlement to service connection for chronic maxillary sinus 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In September 2007, the Veteran presented testimony at a personal 
hearing conducted at the Portland RO before the undersigned.  A 
transcript of this personal hearing is in the Veteran's claims 
folder.

In January 2008, the Board remanded the matters of entitlement to 
service connection for a respiratory disorder, claimed as 
pneumonia and exercise induced asthma, to include as due to an 
undiagnosed illness; entitlement to service connection for 
bilateral upper extremity numbness, to include as due to an 
undiagnosed illness; and entitlement to service connection for 
vertigo, to include as due to an undiagnosed illness, for further 
development.  In March 2009, the RO granted entitlement to 
service connection for right and left upper extremity carpal 
tunnel syndrome, thus resolving the appeal for entitlement to 
service connection for bilateral upper extremity numbness.  In 
March 2010, the RO granted entitlement to service connection for 
asthma (also claimed as pneumonia).  However, as will be 
discussed more thoroughly below, a claim for entitlement to 
service connection for chronic maxillary sinus disease remains in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following certification of the issue to the Board in September 
2007, the Veteran filed several claims for service connection 
that were received by VA in October 2007.  As relevant to the 
claims on appeal, the Veteran filed claims for Meniere's syndrome 
and noted that she had hearing loss, vertigo, tinnitus, and daily 
dizzy spells.  She also filed claims for an upper respiratory 
condition (URI) and chronic maxillary disease.  The RO noted on 
the claim that the claim for Meniere's syndrome was already on 
appeal.  In a July 2008 rating decision, the RO denied service 
connection for chronic maxillary sinus disease, URI, tinnitus, 
and bilateral hearing loss.  The claims for Meniere's syndrome or 
daily dizzy spells were not listed in the rating decision.  In 
July 2008, the Veteran disagreed with the denial of the claims 
for chronic maxillary disease and URI.  

A March 2009 Deferred Rating indicated that the issues of chronic 
maxillary disease and URI were already under BVA jurisdiction.  
In this regard, it was noted that chronic maxillary disease 
refers to chronic maxillary sinusitis disease, which is in fact 
an upper respiratory disease, which in turn falls under the 
appeal issue of a respiratory disorder.  The Veteran was informed 
in a March 2009 letter that the claims for chronic maxillary 
disease and an upper respiratory condition were already on 
appeal.

As reflected above, the Veteran was granted service connection 
for asthma (also claimed as pneumonia) in a March 2010 rating 
decision.  The RO indicated that this was a full grant of the 
benefits sought on appeal for this issue and the issue was 
considered resolved in full.  

However, the Board observes that the matter of entitlement to 
service connection for chronic maxillary sinus disease has not 
been addressed.  The Board also observes that the Veteran's 
service-connected asthma is rated under Diagnostic Code 6602 
while chronic maxillary disease is rated under Diagnostic Code 
6513.  Thus, this issue remains in appellate status.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled); see 
Boggs v. Peake, 520 F.3d 1330, 1335 (2008) (holding that claims 
based upon distinctly and properly diagnosed diseases or injuries 
cannot be considered the same claim).

Regarding the issue previously characterized as entitlement to 
service connection for vertigo, the Board observes that in light 
of the Veteran's October 2007 claim for Meniere's syndrome, this 
issue is more appropriately characterized as a disorder 
manifested by vertigo, to include Meniere's disease and as due to 
an undiagnosed illness. 

In January 2008, the Board remanded the matters on appeal in part 
to afford the Veteran VA examinations.  In March 2008, the 
Veteran underwent several VA examinations to address her claim 
for vertigo.  In March 2008, an audiological examination was 
conducted by audiologist C.D. Larson.  In May 2008, the Veteran 
underwent a neurological disorders examination conducted by Dr. 
Morad, staff neurologist, and another examination for her vertigo 
was conducted by Dr. Schoenberg. 

During the May 2008 VA examination, Dr. Schoenberg referenced an 
ENG administered by Dr. Hughes.  It was noted that the ENG showed 
no loss of peripheral vestibular sensitivity in either inner 
labyrinth.  It was further noted that Dr. Hughes, the ENG 
examiner, recommended repeat positional testing at the next 
exacerbation of symptoms.  In an examination report dated after 
that authored by Dr. Schoenberg, Dr. Morad, neurologist, 
indicated that the Veteran's vertigo had been addressed by ENT 
fully.  Dr. Morad indicated that he would defer to ENT to comment 
further after an ENG was done.  

The Board observes that the examinations addressing the Veteran's 
vertigo appear to be incomplete.  In this regard, the ENG results 
or an evaluation/interpretation by Dr. Hughes do not appear to be 
in the claims file.  Further, although Dr. Morad stated that the 
Veteran's vertigo had been addressed by ENT fully, such 
evaluation does not appear to be of record.  The Board notes that 
it is unclear from the evidence of record what Dr. Schoenberg's 
medical specialty is, so perhaps he is the ENT specialist Dr. 
Morad is referring to.  Additionally, Dr. Morad indicated that he 
would defer to ENT to comment on the etiology of any vertigo 
after an ENG was done.  However, there does not appear to be an 
ENT report dated after the May 2008 VA neurological examination.  
As such, a remand is necessary for clarification.  

Also, Dr. Schoenberg indicated that  Dr. Hughes recommended 
repeat positional testing at the next exacerbation of symptoms.  
However, it does not appear that this was done.  As noted in 
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated 
that VA must ensure that any medical opinion is based on 
sufficient facts or data and it must be clear that the examiner 
has considered all procurable and assembled data by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  The Board also notes that the issue of Meniere's 
disease is also on appeal, and the Veteran has not been afforded 
a VA examination in connection with that claim.  Accordingly, a 
remand is necessary to afford the Veteran another VA examination.  

With regard to the claim for chronic maxillary sinus disease, the 
Board observes that the Veteran has not undergone a VA 
examination to specifically address this claim.  Accordingly, a 
VA examination should be scheduled on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate the May 2008 
ENG results as well as any interpretation 
conducted by Dr. Hughes with the claims file.  
Additionally, the RO should clarify whether 
Dr. Schoenberg, who conducted a May 2008 VA 
examination, was the ENT examiner, or if he 
was not, associate the results of any 
contemporaneous ENT examination with the 
claims file.

2.  Schedule the Veteran for a VA examination 
to evaluate her claim for service connection 
for a disability manifested by vertigo, to 
include Meniere's syndrome.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, and May 2008 VA 
examinations, the examiner should render any 
relevant diagnoses pertaining to the claim for 
a disability manifested by vertigo, to include 
Meniere's disease.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current disability manifested by vertigo is 
causally or etiologically related to her 
assessments of vertigo during her military 
service (April 2000 to April 2004) as opposed 
to its being more likely due to some other 
factor or factors.  

The examiner should note Dr. Hughes 
recommendation for repeat positional testing 
at the next exacerbation of symptoms as 
referenced in the May 2008 VA examination 
report.  

If the examiner is not able to render a 
diagnosis, a Gulf War examination should be 
requested to ascertain whether it is at least 
as likely as not that the Veteran's vertigo 
is related to her service in Southwest Asia 
from January to July 2003.

3.  Schedule the Veteran for a VA examination 
to evaluate her claim for service connection 
for chronic maxillary sinus disease.  A copy 
of the claims folder and this REMAND must be 
made available to the examiner in conjunction 
with the examination.  The examination report 
must include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for chronic maxillary sinus disease.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current for chronic maxillary sinus disease is 
causally or etiologically related to her 
symptomatology in military service (July 2003 
MRI impression of chronic maxillary sinus 
disease) as opposed to its being more likely 
due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


